UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6587


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

ANNE MARIE CHAMBERS, a/k/a Sugar, a/k/a Anne Marie Jack,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    James R. Spencer, Chief
District Judge. (3:94-cr-00089-JRS-2)


Submitted:    September 24, 2009            Decided:   October 28, 2009


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Remanded by unpublished per curiam opinion.


Anne Marie Chambers, Appellant Pro Se. Richard Daniel Cooke,
Assistant United States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Anne    Marie     Chambers       seeks        to    appeal    the    district

court’s order denying her motion for reduction of sentence under

18 U.S.C. § 3582 (2006).               In criminal cases, the defendant must

file the notice of appeal within ten days after the entry of

judgment.        Fed. R. App. P. 4(b)(1)(A); see United States v.

Alvarez, 210 F.3d 309, 310 (5th Cir. 2000) (holding that § 3582

proceeding      is     criminal       in    nature      and       ten-day    appeal   period

applies).       With or without a motion, upon a showing of excusable

neglect or good cause, the district court may grant an extension

of up to thirty days to file a notice of appeal.                              Fed. R. App.

P. 4(b)(4); United States v. Reyes, 759 F.2d 351, 353 (4th Cir.

1985).

               The    district     court       entered        its    order    denying       the

motion for reduction of sentence on February 26, 2009.                              The ten-

day appeal period expired on March 12, 2009.                            See Fed. R. App.

P.   26(a)(2)        (providing       “intermediate          Saturdays,       Sundays,      and

legal    holidays”       are   excluded        when     time       period    is    less    than

eleven days).          The thirty-day excusable neglect period expired

on Monday, April 13, 2009.                 See Fed. R. App. P. 26(a)(3).

               A pro se prisoner’s notice of appeal is considered

filed    the    moment    it     is    delivered        to    prison       authorities      for

mailing   to     the    court.         Houston     v.    Lack,       487    U.S.    266,   276

(1988).        Under Fed. R. App. P. 4(c)(1), timely filing may be

                                               2
shown through a sworn declaration or notarized statement setting

forth the date the notice of appeal was deposited in the prison

mail   and    stating   that   first-class      postage    had   been   prepaid.

Based upon the unsworn and unnotarized certificate of service,

Chambers’ notice of appeal could have been filed as early as

March 9, 2009, within the ten-day appeal period.                   However, she

mailed it in an envelope postmarked March 16, 2009, which was

outside      the   ten-day   appeal    period   but   within     the   thirty-day

excusable neglect period.

              Because it is unclear whether Chambers timely filed

her notice of appeal or instead filed it within the excusable

neglect period, we remand the case to the district court for the

court to determine whether Chambers timely filed her notice of

appeal and, if not, whether Chambers has shown excusable neglect

or   good    cause   warranting   an    extension     of   the   ten-day   appeal

period.      The record, as supplemented, will then be returned to

this court for further consideration.

                                                                         REMANDED




                                         3